Citation Nr: 1508431	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-24 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

A review of the Veteran's Virtual VA electronic claims file reveals the transcript of the Veteran's May 2014 Board hearing and VA treatment records pertinent to the issues on appeal.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals no records.

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's stroke was causally related to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a stroke as secondary to diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.  

The Veteran contends that he experienced a stroke near his right eye as a result of his service-connected diabetes mellitus.  It is undisputed that the Veteran experienced a stroke in April 2008.  The disputed issue is the likelihood of a causal relationship between the stroke and diabetes mellitus.  

Service connection may be granted for a disability resulting from a disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see also 38 C.F.R. § 3.310(b).  

The Veteran was afforded two VA examinations pertinent to this claim in November 2009.  The first examiner opined that it was at least as likely as not that the Veteran's April 2008 stroke was related to his history of hypertension and diabetes but offered no comment as to the degree to which each of those individual disorders may have contributed to causation.  The second examiner also opined that the stroke was as likely as not related to diabetes and hypertension and added that "Percentage of causation caused by each of above factors would be subject to mere speculation."

There was a 2011 examination which attributes the stroke, at least in part, to atrial fibrillation.  That examiner did not implicate or discount any association with the diabetes.  Both 2009 VA examiners found at least a partial nexus between residuals of a stroke and diabetes mellitus and those opinions are not contradicted by any other opinion of record.  This essentially puts the evidence in equipoise.  Resolving reasonable doubt in his favor, service connection for residuals of a stroke is granted.


ORDER

Service connection for residuals of a stroke as secondary to service-connected diabetes mellitus is granted.


REMAND

A VA examiner opined in November 2009 that the Veteran's hypertension was less likely than not secondary to his service-connected diabetes mellitus because a causal relationship between the two is only possible when diabetic nephropathy is also present.  At the time, the examiner found no evidence of any "proven permanent nephropathy."  The Veteran was afforded an additional VA examination in September 2011; that examiner diagnosed the Veteran with "Mild renal insufficiency with microalbuminuria" and opined that it was most likely secondary to the Veteran's diabetes.  Based on this opinion, in a December 2012 rating decision, the RO granted entitlement to service connection for renal insufficiency secondary to diabetes mellitus.  Because diabetic nephropathy is now present, an additional VA examination is necessary to reassess the etiology of the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an additional VA examination to determine the nature and etiology of his hypertension.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Board requests that the examiner state whether it is at least as likely as not that the Veteran's hypertension is caused or aggravated (permanently worsened beyond the natural progression) by any injury or illness during his military service or by any of his service-connected disorders, including the recently service-connected renal disorder and/or diabetes.  The Board also requests that the examiner address the Veteran's contention that, although diabetes was diagnosed after hypertension, the onset of diabetes symptoms predated the hypertension diagnosis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature.  If no relationship between the Veteran's hypertension and his active military service or his service-connected disorders is identified, that should be set forth.  

2. The AOJ must ensure that the examiner's report complies with this remand and answers the question presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

3. After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


